Title: From Thomas Jefferson to William Yates, 21 February 1781
From: Jefferson, Thomas
To: Yates, William



Sir
 Richmond Febry. 21. 1781

It is become necessary that we ascertain the number of arms which we sent into Continental service with our regiments. As the only authentic information must come from you, I must beg the favor of you to make a return to me of the number of Arms sent on in the hands of regiments while you were Muster Master. I must pray also that this be without delay. I am &c.

T.J.

